Citation Nr: 0100692	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had honorable service from August 1965 to August 
1968.  He was discharged under other than honorable 
conditions from a second period of service from August 1968 
to August 1973.

Service connection for PTSD was granted by rating decision of 
April 1997 and a disability rating of 30 percent was assigned 
at that time.  The veteran perfected a timely appeal as to 
the disability rating assigned.  Because he has perfected an 
appeal as to the assignment of the initial rating for PTSD 
following the initial award of service connection for PTSD, 
the Board of Veterans' Appeals (Board) is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The veteran was incarcerated in February 1998, for a sentence 
extending eighty-four months.  He filed the notice of 
disagreement regarding his PTSD disability rating the 
following month.  He therefore has not been able to report 
for a VA examination for the purpose of evaluating the extent 
of impairment currently arising from PTSD during the pendency 
of the appeal.  Even if he is released from prison prior to 
the termination date of his sentence, it appears likely that 
he will continue to be incarcerated for at least several 
years in the foreseeable future.  

The RO has obtained private and VA medical records reflecting 
treatment provided to the veteran prior to his current 
incarceration and has obtained records reflecting treatment 
provided to the veteran in prison.  Indeed, these records 
were relied upon to support a grant of an increase to a 
50 percent disability rating in March 2000.  As this grant 
does not represent a complete grant of the benefits sought on 
appeal, the issue of whether a rating in excess of 50 percent 
remains for consideration.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The veteran's representative argues that another VA 
examination for rating purposes is required in order to 
arrive at an equitable disability rating, reflective of the 
veteran's current level of impairment resulting from PTSD.  
Incarcerated veterans "are entitled to the same care and 
consideration given to their fellow veterans."  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).  

The Board agrees that medical evaluation focused upon the 
level of impairment resulting from PTSD is desirable and 
would further the goals of obtaining an equitable rating and 
of treatment incarcerated veterans in the same manner as 
other veterans.  The medical records available in the claims 
file are helpful, but, consistent with the purpose of prison 
medical treatment; they reflect treatment and evaluation of 
the veteran's entire mental and physical state, rather than 
providing an analysis solely of the veteran's PTSD-related 
impairment.  Under governing regulation, other medical 
reports which are otherwise adequate for rating purposes may 
be accepted for rating a claim without further examination.  
38 C.F.R. § 3.326(b).  Thus, a VA clinical examination is not 
absolutely required for rating a service-connected disability 
if other medical evidence is available which is adequate for 
rating purposes.

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  After securing the necessary release, 
the RO should obtain copies of all prison 
medical records reflecting all medical 
and drug treatment provided to the 
veteran since May 1999, the most recent 
treatment reports currently contained in 
the claims file, for inclusion in the 
claims file.

2.  Following receipt of the prison 
treatment records, the claims file should 
be forwarded to a VA physician with 
expertise in the evaluation of PTSD.  
This physician is requested to review the 
records and render a determination as to 
whether the records contain adequate 
information to support a medical 
evaluation of all impairment arising from 
PTSD and the severity of such impairment, 
without a clinical examination of the 
veteran.  IF SO, the physician is 
requested to provide such an analysis 
based upon the treatment records.

IF NOT, the RO must afford the veteran a 
VA psychiatric examination for purposes 
of identifying all PTSD-related 
impairment and the severity of that 
impairment.  As the veteran is 
incarcerated, consideration should be 
given to whatever arrangements can be 
made to have such examination conducted, 
to include use of prison or state or 
federal physicians performing an 
examination utilizing VA guidelines.  As 
explained above, it is required that the 
veteran be afforded a VA examination for 
compensation which is comparable to those 
provided to nonincarcerated veterans.  

To that end, the examiner must be 
provided with the veteran's claims file, 
including all records received pursuant 
to the above request.  All tests and 
studies deemed helpful by the examiner 
must be conducted in conjunction with the 
examination and the results made 
available to the examiner.  A Global 
Assessment of Functioning Score should be 
assigned in accordance with the 
principles set forth in the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition.  The examiner is 
requested to identify all impairment 
arising from PTSD and the severity of 
such impairment, separating/excluding to 
the extent medically possible, any 
impairment solely arising from the 
veteran's substance abuse.  Lastly, the 
examiner is requested to provide an 
opinion based upon observation, 
examination, and any testing, regarding 
the extent of the veteran's PTSD 
impairment.  The complete rationale for 
all opinions expressed should be fully 
explained.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

